MacLean, J.
(concurring). Although it may have been natural for the learned justice who heard the evidence, with its responses to leading questions, to grant the motion to dismiss the complaint, there appears upon the transcript of the minutes of the stenographer, evidence of circumstances sufficient for the submission to the jury of the questions of contributory negligence, or the lack of it, on the part of the plaintiff, and of, the negligence of the conductor of the defendant, even though the verdict might have been set aside afterwards, and I, therefore, concur in the result, but I am not prepared to subscribe to the statements that where a number of people rise simultaneously after one of them has signalled a conductor it is his duty to give all of them equal opportunity to leave the car; or that the asking for and taking of a transfer on the East Side between Avenue A and First avenue constitute a notice which is to be borne in mind by the conductor at Broadway; or that because the carc always stopped on the east side of Broadway when the plaintiff was on it that that locality is to be likened to regular stations of steam railroad companies, where it is incumbent on them to stop long enough to allow passengers a reasonable time to alight.
Judgment reversed and new trial ordered, with costs to appellant to abide event.